 1

 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT

 7                                 EASTERN DISTRICT OF CALIFORNIA

 8

 9    KEITH ROBERT LUGO,                                    Case No.: 1:19-cv-00039-NONE-SAB (PC)

10                         Plaintiff,
                                                            ORDER STRIKING PLAINTIFF’S REPLY
11             v.                                           TO DEFENDANTS’ ANSWER

12    R. FISHER, et al.,                                    (ECF No. 93)

13                         Defendants.
14

15            Plaintiff Keith Robert Lugo is a state prisoner proceeding pro se in a civil rights action

16   pursuant to 42 U.S.C. § 1983.

17            On July 9, 2021, Plaintiff filed a reply to Defendants’ answer. Neither the Federal Rules

18   of Civil Procedure nor the Local Rules provide for a reply to an answer, absent an order from the

19   Court requiring one. Fed. R. Civ. P. 7(a)(7). In this case, the Court did not order a reply to the

20   answer.

21            Accordingly, Plaintiff’s reply to Defendants’ answer, filed July 9, 2021, is HEREBY

22   ORDERED STRICKEN from the record.

23
     IT IS SO ORDERED.
24

25   Dated:     July 12, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
